Citation Nr: 0910419	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  99-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
herniated disc, L5-S1 with lumbosacral strain, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for bilateral 
metatarsalgia, to include as secondary to service-connected 
herniated disc, L5-S1 with lumbosacral strain or bilateral 
patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 
1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).

In its October 1998 rating decision, the RO denied 
entitlement to service connection for bilateral 
metatarsalgia.  The Veteran filed a Notice of Disagreement in 
February 1999.  Thereafter, the RO issued a Statement of the 
Case in February 1999.  The Veteran perfected her appeal of 
this claim by filing a VA Form 9 in April 1999.  See 
38 C.F.R. § 20.200 (2008).  Thereafter, however, VA failed to 
take necessary action on the appeal.  Finally, in response to 
the Veteran filing a new claim in July 2002, the RO denied 
entitlement to service connection for bilateral metatarsalgia 
in an August 2003 rating decision, determining that the 
October 1998 rating decision had become final and that no new 
and material evidence had since been submitted to reopen the 
claim.  However, the Board has determined that the October 
1998 rating decision did not become final, because the 
Veteran perfected an appeal of such decision in April 1999.  
Therefore, at this time, the Board continues to have 
jurisdiction over the issue of entitlement to service 
connection for bilateral metatarsalgia.

The record reflects that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge in September 
2006.  However, in September 2006, the Veteran requested that 
this hearing be postponed.  Thereafter, the Veteran was 
scheduled to present testimony before a traveling Veterans 
Law Judge in January 2009.  However, in January 2009, the 
Veteran withdrew her request for a Travel Board hearing.  See 
38 C.F.R. § 20.704 (2008).

In correspondence dated and received in January 2009, the 
Veteran withdrew her claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  As such, this issue 
is no longer before the Board for appellate consideration.  
38 C.F.R. § 20.204(c) (2008).

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating both of the Veteran's 
claims.

With regard to her claim for a disability rating in excess of 
40 percent for herniated disc, L5-S1 with lumbosacral strain, 
the record shows that the Veteran has been awarded benefits 
by the Social Security Administration (SSA).  While a copy of 
the SSA decision is of record, the underlying records upon 
which the award is based are not contained in the claims 
file.  As these records may be relevant to the Veteran's 
increased rating claim, a request should be made to the SSA 
for any records pertaining to the Veteran, including any 
decisions and any medical evidence relied upon in making 
those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

In addition, in February 2009, the Veteran's representative 
submitted additional evidence to the Board for consideration.  
This evidence consisted of a January 2009 statement from the 
Veteran's private doctor, referencing the Veteran's low back 
disability as well as a recent lumbar spine MRI.  No waiver 
of initial RO review accompanied the submission of this new 
evidence.  See 38 C.F.R. § 20.1304 (2008).  On remand, the 
RO/AMC should obtain current private treatment records 
pertaining to the Veteran's low back disability, to include 
the aforementioned lumbar spine MRI.

With regard to her claim for service connection for bilateral 
metatarsalgia, the Veteran has alleged entitlement on both a 
direct and a secondary basis.  Private and VA treatment 
records document her current ongoing complaints of bilateral 
foot pain, to include pain radiating to her feet from her low 
back and knees.  The Veteran is service-connected for 
herniated disc, L5-S1, lumbosacral strain; patellofemoral 
syndrome of the left knee; and patellofemoral syndrome of the 
right knee.  

Service treatment records document treatment in service for 
pain and swelling in the big toe of her right foot in 
February 1986, pain and tendonitis in her right heel in 
August 1987, tendinitis in her right foot in October 1987, 
and pain in her right heel in December 1987.  Following 
service, the Veteran underwent a VA foot examination in July 
1998, during which she was diagnosed with bilateral 
metatarsalgia, noted to be "probably unrelated to her back 
or knee problems."  In February 2000, the July 1998 examiner 
clarified her opinion and stated that the Veteran's bilateral 
foot condition was "more likely than not unrelated to 
service-connected diagnosis."  The Veteran underwent another 
VA examination in August 2001, where it was noted that she 
sustained bilateral foot injuries in 1981 (though service 
treatment records are negative for such a finding).  
Accompanying July 2001 X-rays of the Veteran's feet showed 
unremarkable findings.  The Veteran was scheduled to undergo 
another VA foot examination in July 2003, but she failed to 
report.  

While numerous private doctors have submitted statements 
describing symptoms of the Veteran's bilateral foot 
disability, none have offered an opinion as to whether her 
current bilateral foot condition was incurred in service or 
whether her service-connected low back or knee disabilities 
have aggravated her bilateral foot condition.  On remand, the 
RO/AMC should obtain all available private treatment records 
pertaining to the Veteran's bilateral foot disability.  In 
addition, the Board finds that a new VA examination with 
medical opinion is necessary in order to fully and fairly 
evaluate the Veteran's claim for entitlement to service 
connection for bilateral metatarsalgia.

With regard to both claims, ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
her for her low back and bilateral foot 
disabilities since her discharge from 
service in January 1988.  After 
securing any necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained 
in the claims file.

2.  Obtain VA treatment records from 
the East Orange, New Jersey VA 
healthcare system dating since October 
2007.

3.  The RO/AMC should contact the SSA 
and request copies of all documents 
pertaining to the Veteran, including 
any decisions and any medical records 
relied upon in making those decisions.

4.  Schedule the Veteran for a VA foot 
examination to determine the nature and 
extent of any bilateral foot disability.  
The claims file should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, to specifically include X-
rays.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current bilateral 
foot disability arose during service or 
is otherwise related to service.  If not, 
the examiner should then opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current bilateral foot disability is 
caused or aggravated (permanent worsening 
of the underlying disability beyond 
natural progress) by her service-
connected low back disability or 
bilateral patellofemoral syndrome.  If 
aggravation is determined, then the 
examiner should quantify the degree of 
such aggravation, if possible.  A 
rationale for all opinions expressed 
should be provided.

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and her representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

